*633March 14, 1980
ON PLAINTIFFS' EXCEPTIONS TO ORDER OF FEBRUARY 8, 1980 AND MOTION FOR REHEARING TO AMEND ORDER
Plaintiffs have filed two documents with the court: one, on February 15, 1980, in effect notes exception to our order entered herein on February 8, 1980, and declares plaintiffs’ intention to petition the United States Supreme Court if this court does not reconsider its February 8 order; and the other, filed on February 21, 1980, is a motion, pursuant to Rule 151 of this court, for a rehearing to amend our February 8, 1980, order which (1) conditions their prosecution of this action on their retaining a lawyer to represent them in the action and (2) affirms the denial, by the chief of the trial division of this court, of their motion to disqualify the trial judge in the action. The time within which defendant is permitted to respond to these documents has expired without defendant having filed a response to either of them. Of the arguments which plaintiffs make in their motion for rehearing, only one was not before the court when it entered the February 8, 1980, order. The new argument is that the "Articles of Organization” of plaintiff, The International Institute For Fundamental Studies, Inc., do not permit the Institute to be represented by an "outsider.” Hence, plaintiffs argue, because no "insider” of the Institute is a lawyer, it is impossible for plaintiffs to be represented by a lawyer in this (or any other) action.
The short answer to plaintiffs’ argument is that the alleged limitation of agents representing the Institute to "insiders” of the Institute is self-imposed. In short, if plaintiffs are handcuffed by such a limitation, the handcuffs are their own doing.
it is therefore ordered that plaintiffs’ suggestion for reconsideration, filed February 15, 1980, and plaintiffs’ motion for amendment in accordance with Rule 151, or, in the alternative, for disqualification of the court, filed herein February 21, 1980, are denied.